DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Species V (claims 6 & 8-13) in the reply filed on 02/28/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
The filed abstract, should not point out to element numbers.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second bag conveying means" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first tape belts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the handle of the bag" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al. (U.S. Patent No. 7,360,348).
Regarding claim 6: Ishii discloses a visual bag inspection machine, of the type comprising first visual inspection means or cameras (Fig. 2; via 60A) and second visual inspection means or cameras (via 60B) that check bags (Fig. 1; via formed containers 18), some first means for conveying (Fig. 2; via 54A) bags to the first visual inspection means (via 60A) or cameras (60B) characterized in that: first visual inspection means or cameras act on each bag (via 60A inspects each of the cut piece to be formed into bag 20A) analyzing a template with a predetermined shape, accepting or rejecting bags (via 20A to be ejected into tray 44 through converter 56A or conveyed into 48) and a second visual inspection means or cameras (via 60B) analyse the bags accepted by the first visual inspection means or cameras, with said bags being on the second bag conveying means (via cut piece to be formed into bag 20A, conveyed into the second conveying means 54B to be detected by second sensor 60B), acting the first visual inspection means or cameras independently from the second visual inspection means or cameras, see for example (Fig. 2; via 60A-60-60I act independently).
Regarding claim 8: characterized in that it comprises the first tape belts (via 54A), at least two, faced to each other (via belts 54A and 56A are facing each other) and separated a predetermined distance, where the bags (via 20A) to be analysed are placed, and in that in the first tape belts there are some passage means (Fig. 2), a first and a second, which calculate the time that a bag takes to pass between the first passage means and the second (“It should be noted that the length of the film can be found based on a time period during which the film detection sensor 62” and/or “the numbers of products at the respective operqtions are checked at a predetermined time” and/or “the count value at that time is tallied up by the manufacture control computer”).  
Note, the claimed increasing the distance between the first tape belts when the passage means detects that the time for passing between the first passage means and the second is greater than the predetermined time, not given much patentable weight due to the intended use of the claimed structural belts and/or the passage.
Regarding claim 9: characterized in that it comprises second tape belts (via 54B), at least two, faced to each other (via 56B facing 54B) and separated a predetermined distance, where the bags (cut piece 20A) accepted by first tape belts (54A/56A) are placed.  
Regarding claim 10: characterized in that between the first tape belts (via 54A/56A) and the second tape belt (via 54B/56B) comprise a second discriminator (via 56A/58A) which diverts the bags that come out of the first tape belts (via 54A) either to the second tape belts (via 54B) or to a first container (via 44).  
Regarding claim 11: characterized in that the second visual inspection means (via 60B) are located on the second tape belts (via 54B).
Regarding claim 12: characterized in that it comprises second passage control means for the bags on the second tape belts, which when they detect the bag send instructions to the second visual inspection means, see for example (Fig. 3; via control devices 72, 74, 76).  
Note that the claimed intended use terms “so that at that moment or later it takes an image of the handle of the bag” are not given much patentable weight.  Further, such claimed detection of the bag and/or its handle is old and well known and would be inherent in light of the applied art of Ishii ‘348.
Regarding claim 13: characterized in that it comprises a third discriminator (via 56B/58B) that sends the accepted bags for packaging and sends the rejected bags to a second container (via 40).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art on the PTO-892 related to sensing and/or detecting of workpiece to be further conveyed to another station or ejected out of the device using discriminators and diverters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731